                          Case 20-50527-LSS                  Doc 84        Filed 07/08/20            Page 1 of 4

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


    In re:                                                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                                                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC.1

                                        Debtors.                                           (Jointly Administered)


    BOY SCOUTS OF AMERICA
                                                                                           Adv. Pro. No. 20-50527 (LSS)
                                         Plaintiff,
                v.                                                                         Related Adv. Docket Nos. 6, 7, 53,
                                                                                           54, 56, 57, 58, 74, 75, 77, 80, 82
    A.A., et al.,2

                                          Defendants.


                                                    AFFIDAVIT OF SERVICE

        I, Colin Linebaugh, depose and say that I am employed by Omni Agent Solutions (“Omni”), the claims
and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 2, 2020 at my direction and under my supervision, employees of Omni caused true and correct
copies of the following documents to be served by the method set forth on the Service List attached hereto as
Exhibit A.

         Notice of Filing of Amended Schedule 1 to Consent Order [Adv. Docket No. 81].

         The BSA’s Reply Brief in Further Support of Motion for a Preliminary Injunction Pursuant to
          Sections 105(A) and 362 of the Bankruptcy Code [Adv. Docket No. 82].

         Declaration of Adrian C. Azer in Support of the BSA’s Reply Brief in Further Support of Motion for
          a Preliminary Injunction Pursuant to Sections 105(A) and 362 of the Bankruptcy Code [Adv. Docket
          No. 83].




 1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
2
 A full list of the Defendants in this adversary proceeding is included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [Adv. D.I No. 1] to protect the privacy interests of abuse victims.
Case 20-50527-LSS   Doc 84   Filed 07/08/20   Page 2 of 4
Case 20-50527-LSS   Doc 84   Filed 07/08/20   Page 3 of 4

                    EXHIBIT A
                                                                                          Case 20-50527-LSS                               Doc 84                      Filed 07/08/20                 Page 4 of 4
                                                                                                                                                    Exhibit A
                                                                                                                                                     Service List
                                                                                                                                              Served as set forth below

          Description                                 Name                                                                                                 Address                                                                                     Email                 Method of Service
Party to Proceeding            831 North Tatnall Street                John R. Weaver, Jr.                        Suite 200                                 Wilmington, DE 19801                                                     jrweaverlaw@verizon.net              First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Chipman Brown Cicero & Cole, LLP        Mark L. Desgrosseilliers                   Hercules Plaza                            1313 North Market Street   Suite 5400             Wilmington, DE 19801   desgross@chipmanbrown.com            First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Emery Celli Brinckerhoff & Abady LLP    Debra L. Greenberger                       600 Fifth Avenue                          10th Floor                 New York, NY 10020                            dgreenberger@ecbalaw.com             First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Gellert Scali Busenkell & Brown, LLC    Ronald S. Gellert/Amy D. Brown             1201 N. Orange Street                     Suite 300                  Wilmington, DE 19801                          abrown@gsbblaw.com                   First Class Mail
                                                                                                                                                                                                                                     rgellert@gsbblaw.com                 Email
Party to Proceeding            Jacobs & Crumplar P.A.                  Thomas Carl Crumplar/Raeann C Warner       750 Shipyard Dr., Suite 200               P.O. Box 1271              Wilmington, DE 19899                          raeann@jcdelaw.com                   First Class Mail
                                                                                                                                                                                                                                     tom@jcdelaw.com                      Email
Party to Proceeding            Janet, Janet & Scuggs, LLC              Gerald D. Jowers, Jr.                      500 Taylor St., Suite 301                 Columbia, SC 29201                                                       GJowers@JJSJustice.com               First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Kaufman Lieb Lebowitz & Frick LLP       David A. Lebowitz                          10 East 40th Street                       Suite 3307                 New York, NY 10016                            dlebowitz@kllflaw.com                First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Kevin T. Stocker, Esq., PC              Kevin T. Stocker                           2645 Sheridan Dr                          Tonawanda, NY 14150                                                      kstockeresq@yahoo.com                First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Lipsitz Green Scime Cambria LLP         Richard P. Weisbeck                        42 Delaware Avenue, Suite 120             Buffalo, NY 14202                                                        rweisbeck@lgalaw.com                 First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Pachulski Stang Ziehl & Jones LLP                                                                                                                                                                     jstang@pszjlaw.com                   Email
                                                                                                                                                                                                                                     joneill@pszjlaw.com
                                                                                                                                                                                                                                     lcantor@pszjlaw.com
                                                                                                                                                                                                                                     rorgel@pszjlaw.com
                                                                                                                                                                                                                                     jlucas@pszjlaw.com
                                                                                                                                                                                                                                     ischarf@pszjlaw.com
Party to Proceeding            Stark & Stark                           Joseph H Lemkin                            P.O. Box 5315                             Princeton, NJ 08543                                                      jlemkin@stark-stark.com              First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Stevens & Lee, P.C.                     Joseph H. Huston, Jr.                      919 North Market Street                   Suite 1300                 Wilmington, DE 19801                          jhh@stevenslee.com                   First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            The Neuberger Firm                      Stephen J. Neuberger/Thomas S. Neuberger   17 Harlech Drive                          Wimington, DE 19807                                                      sjn@neubergerlaw.com                 First Class Mail
                                                                                                                                                                                                                                     tsn@neubergerlaw.com                 Email
Party to Proceeding            The Rosner Law Group LLC                Jason A. Gibson                            824 Market Street, Suite 810              Wilmington, DE 19801                                                     gibson@teamrosner.com                First Class Mail
                                                                                                                                                                                                                                                                          Email
Party to Proceeding            Thomas Law Offices, PLLC                Tad Thomas/Louis C. Schneider              9418 Norton Commons Blvd.                 Suite 200                  Louisville, KY 40059                          lou.schneider@thomaslawoffices.com   First Class Mail
                                                                                                                                                                                                                                     tad@thomaslawoffices.com             Email
Party to Proceeding            Tremont Sheldon Robinson Mahoney P.C.   Cindy L. Robinson                          64 Lyon Terrace                           Bridgeport, CT 06604                                                     crobinson@tremontsheldon.com         First Class Mail
                                                                                                                                                                                                                                     dmahoney@tremontsheldon.com          Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                                       Page 1 of 1
